Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 12/17/2021 with respect to amended claims have been fully considered. However, applicant's amendments fail to overcome the prior art of record and in view of the amendments, a new ground of rejection is applied to the amended claims. 
The applicant argues that the amendments to the claims overcome the prior art of record and the application is in condition for allowance. 
The Office respectfully disagrees, it is noted that the applicant’s response fails to address the previously raised Drawing Objections, Objections to the Specification, 112f Claim Interpretation and 112b rejections. In order to maintain clarity of the record and to aid the applicant in fixing these issues, these objections/rejections are once more being restated in the present Office Action. Additionally, in regards to the amended limitations, it is noted that the amendments introduces new 112b issues and that the prior art Akkerman meets the amended limitations, as such, a Final Rejection Office Action is being issued as it will be explained in the present Office Action.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
---Claim 3. The apparatus of claim 1, wherein the end-member comprises a valve or a shearing component. [As best understood by the Office, the drawings fail to show “a shearing component” and at most only a “end-member 416” is shown].
---Claim 4. The apparatus of claim 1, further comprising: a shearing component to shear a wireline; and a brake controller controlling the brake member to cause the spring plate to increase, decrease, or retain tension on the spring for movement of the end-member during the shearing of the wireline. [As best understood by the Office, the drawings fail to show “a shearing component” and “a wireline” and at most only a “end-member 416” is shown]. 
---Claim 13. The method of claim 11, wherein the end-member comprises a valve or a shearing component. [See the notes on claim 3 above].
---Claims 14. The method of claim 11, further comprising: shearing a wireline using a shearing component in the end-member; and controlling the shearing using a brake controller acting on the brake member to cause the spring plate to increase, decrease, or retain tension on the spring for movement of the end-member during the shearing. [See the notes on claim 4 above].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The disclosure is objected to because of the following informalities:
---In Para [0026] L4 “actuator 100” should be –actuator 102--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
---“shearing component” in claims 3-4 and 13-14 and any applicable dependent claims (“component” being a generic placeholder and “shearing” being functional language). Due to issues with the drawings and the specification, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function and as such it is unclear what structure corresponds to this limitation (see the 112b rejection below).
---“anti-rotation member” in claims 7 and 17 and any applicable dependent claims (“member” being a generic placeholder and “anti-rotation” being functional language). Being interpreted as being “pins, a nut, splines, one-way clutch, a square or hex milled drive rod that mates with a square or hex hole or a combination” and equivalents thereof (see at least Para. [0024 and 0035] of the application).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in L7 “a valve stem comprising an end-member”, however, the limitation of “an end-member” is already recited in L1. It is unclear and indefinite if the latter recitation of L7 is the same as the previous recitation of L1 or if they are distinct. Based on the disclosure, the Office will assume that they are the same limitation. If so, the Office suggest amending L7 to –the end-member—to overcome the rejection. 
Claim 2 recites in L2 “a stem”, however intervening claim 1 already recites the limitation “a valve stem” in L7. It is unclear and indefinite if the latter recitation of claim 2 L2 is the same as the previous recitation of claim 1 L7 or if they are distinct. Based on the disclosure, the Office will assume that they are the same limitation. If so, the Office 
Similarly to claim 1, claim 11 recites in L2 “a stem comprising an end-member”, however, the limitation of “an end-member” is already recited in L1. It is unclear and indefinite if the latter recitation of L2 is the same as the previous recitation of L1 or if they are distinct. Based on the disclosure, the Office will assume that they are the same limitation. If so, the Office suggest amending L2 to –the end-member—to overcome the rejection. 
Similarly to claim 2, claim 12 recites in L2 “a stem”, however intervening claim 11 already recites the limitation “a stem” in L2. It is unclear and indefinite if the latter recitation of claim 12 L2 is the same as the previous recitation of claim 11 L2 or if they are distinct. Based on the disclosure, the Office will assume that they are the same limitation. If so, the Office suggest amending claim 12 to –the stem—to overcome the rejection. 
Claims 3-4 and 13-14 recites the limitation of “shearing component” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) 2-10 and 12-20, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-13 and 16 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Akkerman (US 5,195,721).
Regarding claim 1, as best understood by the Office, Akkerman (US 5,195,721) teaches in Figs. 1-21 (see at least Figs. 1-7) of an apparatus (see the actuator assembly of at least Fig. 1) for actuating an end-member (valve member 20) comprising: a housing (see the cylindrical portion of housing 16 that houses at least Thus, the device of Akkerman meets all the limitations of claim 1. 
Regarding claim 2 and the limitation of the apparatus of claim 1, further comprising: a stem (18a) associated with the drive rod and the end-member for transmitting linear movements of the drive rod to the end-member; the device of Akkerman meets this limitation as shown in at least Fig. 1. 
Regarding claim 3 and the limitation of the apparatus of claim 1, wherein the end-member comprises a valve or a shearing component; the device of Akkerman meets this limitation as shown in at least Fig. 1 with the end member being a gate valve. 
Regarding claim 6 and the limitation of the apparatus of claim 1, further comprising: the motor fixedly mounted on the spring plate; or the motor fixedly mounted external to the housing; the device of Akkerman meets this limitation as shown in at 
Regarding claim 8 and the limitation of the apparatus of claim 1, further comprising: a brake controller (solenoid assembly comprising at least a solenoid 106, spring 114, plate 108 and a locking pin 110) for controlling the actuating of the end-member by acting on the brake member; the device of Akkerman meets this limitation as shown in at least Figs. 1 and 6-7 and C5 L13- C6 L2 with the solenoid assembly controlling whether the valve stem is in its operating position or fail-safe position. 
Regarding claim 9 and the limitation of the apparatus of claim 8, wherein the brake controller is an electric, pneumatic, hydraulic, friction, or electro-magnetic controller; the device of Akkerman meet this limitation with the solenoid assembly being an “an electric”, “friction” or “electro-magnetic” controller as shown in at least Figs. 6-7 and C5 L13- C6 L2.  
Regarding claim 10 and the limitation of the apparatus of claim 8, further comprising: a brake (brake shoes 118) associated with the brake controller and the brake member for asserting an electrical, a pneumatic, a friction, a mechanical, or an electromagnetic braking force on the brake member; the device of Akkerman meets this limitation as shown in at least Figs. 1 and 6-7 and C5 L13- C6 L2.

Regarding claim 11, in making and/or using the device of Akkerman (US 5,195,721), the device of Akkerman teaches in Figs. 1-21 (see at least Figs. 1-7) of a method for actuating an end-member (valve member 20) comprising: providing a housing (see the cylindrical portion of housing 16 that houses at least spring 28) Thus, the device of Akkerman meets all the limitations of claim 11. 
Regarding claim 12 and the limitation of the method of claim 11, further comprising: transmitting, using a stem (18a) associated with the drive rod and the end-member, linear movements of the drive rod to the end-member; the device of Akkerman meets this limitation as shown in at least Fig. 1.
Regarding claim 13 and limitation of the method of claim 11, wherein the end-member comprises a valve or a shearing component; the device of Akkerman meets this limitation as shown in at least Fig. 1 with the end member being a gate valve.
Regarding claim 16 and the limitation of the method of claim 11, further comprising: fixedly mounting the motor on the spring plate; or fixedly mounting the motor external to the housing; the device of Akkerman meets this limitation as shown in .

Allowable Subject Matter
Claims 4-5, 7, 14-15 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As best understood by the Office, the closest prior art are Hoang (US 10,533,667) and Akkerman (US 5,195,721). Hoang teaches of a shear type gate valve comprising at least a “shearing component” or blade capable of severing a wireline when the gate is moved to the closed position similar to a key feature of the claimed invention. Akkerman teaches of fail-safe actuator for a gate valve comprising at least a spring for holding the actuator in the “ready” position, gears and motors to linearly move the gate valve and at least “brake system” for engaging or releasing the gate during a fail-safe situation similar to applicant’s general invention. However, notice that Hoang fails to disclose any particular feature of the actuator and Akkerman fails to disclose the particular features and functions related to the brake controller (118), the drive rod (108) and at least one anti-rotation member as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the apparatus 102/302 and/or the method of actuating an end-member (416) as claimed in claims 4-5, 7, 14-15 and 17-20 and as shown in at least Fig. 1 and 3 of the application.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753